DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 36, 37, 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 and 39 contains the trademark/trade names “Geltrex” and “Matrigel.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe specifically made, and packaged,  and, accordingly, the identification/description is indefinite.
Claim 36 is indefinite because it is unclear how the endothelial cells are integrated into the “fibrin basal support;” that is to say, it is unclear from the claims and specification where these endothelial cells exist within the support. It is unclear if the endothelial cells are mixed with the “fibrin basal support,” or if they must be provided as another monolayer on either the apical or basal side of the “fibrin basal support.” It is further unclear how to interpret the limitation as it suggests that the fibrin basal support is endothelial cells, as the claim indicates “comprises endothelial cells” and not “further comprising endothelial cells.” Since there is no clear manner of interpreting how the structure of this limitation is supposed to be interpreted, there is no reasonable manner of examining the claim on its merit.
Claim 37 is indefinite insofar as it claims dependence on claim 36 and does not remedy the indefiniteness. 
Claim 39 is indefinite because it is drawn to an implant, per se, but is dependent on a method. For the sake of examining the claim on its merit, based upon context and position in the claims, it claim 39 will be assumed to be drawn to a method.
Claim 40 is indefinite because it is drawn to an implant, per se, but is dependent on a method. For the sake of examining the claim on its merit, based upon context and position in the claims, it claim 40 will be assumed to be drawn to a method.
Claim 41 is indefinite because it is unclear how the sub-RPE cells are integrated into the “fibrin basal support;” that is to say, it is unclear from the claims and specification where these sub-RPE cells exist within the support. It is 
Claim 42 is indefiniteness insofar as it claims dependence on claim 41 and does not remedy the indefiniteness of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oohashi, et al (PGPub 2016/0058908 [IDS Reference]). Oohashi provides for monolayers of cells that are laminated between a fibrin hydrogel layers. See Abstract, and paragraphs [0002] [0038]. Oohashi notes that retinal pigment epithelial (RPE) cells retinal transplant, Oohashi is entirely concerned with the formation of implantable materials, and the fact that Oohashi explicitly teaches cells that are only found in the retinal region of the eye would suggest that the implant of Oohashi must necessarily be a retinal implant. This assessment is further underscored by the fact that the preamble appears to provide for an intended use, and does not provide for any structural limitations that could be applied to the claimed implant. See MPEP 2111.02.
With respect to claim 19, Oohashi provides for an implant comprising RPE cells that are laminated between layers of fibrin hydrogel. Since the cells are laminated between layers of fibrin would suggest that both the apical and basal surfaces are in contact with the fibrin gel.
With respect to claim 20, although Oohashi notes that the thickness can easily be controlled by the ordinary artisan, Oohashi explicitly teaches layer thickness as low as 270 µm (0.27 mm). See paragraph [0050] and Table 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Oohashi, et al (PGPub 2016/0058908 [IDS Reference]) and Mazzocchi, et al (PGPub 2013/004638 [IDS Reference]). See the discussion of Oohachi above; Oohachi does not teach the inclusion of providing plasminogen. Mazzocchi teaches compositions used as retinal implants. See Abstract. Mazzocchi indicates that these biomaterials can include absorbable materials, like fibrin. See paragraph [0036]. Mazzocchi indicates that these types of materials are desirable since they can be enzymatically degraded, in situ. .

Claims 23-28, 30-32 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Oohashi, et al (PGPub 2016/0058908 [IDS Reference]) and Liu (US Pat 6,045,791 [IDS Reference]) and evidenced by Singh, et al (Biomaterials, 22, 3337-3343, 2001). See the discussion of Oohashi above; Oohashi does not teach further coating the fibrin hydrogel. Similar to Oohashi, Liu provides for a laminate of an RPE monolayer of cells. See Abstract. However, Oohashi provides for a laminate that is composed of collagen, not fibrin, wherein Liu notes that the basal side of the RPE cells readily attach to the collagen support. See column 6, lines 53-56. Liu further notes that the collagen layer should be retained in the sub-retinal space, as this would likely mimic the properties of Bruch’s membrane. See column 6, lines 55-65. Although not stated in Liu, Singh notes that Bruch’s membrane is the basement membrane of the retina, and that collagen is one of the basement membrane proteins. See page 3342, left column, last paragraph.
expected to improve, specifically, a retinal implant. Since Liu explicitly describes retinal implants, this improvement would provide for a reasonable expectation of success, because Liu notes that providing the basement membrane protein – collagen, the RPE cells will inherently orient themselves so that the basal side is attached to the collagen.
With respect to claims 23 and 24, as discussed above, Liu provides collagen, which is the primary protein of Bruch’s membrane. Singh indicates that Bruch’s membrane is the basement membrane of the RPE. It would be obvious to mimic the basement membrane of the RPE, because the cells provided in Oohashi and Liu are RPE cells. There would be a reasonable expectation that providing a substrate that mimics the natural substrate would provide for improved results.
With respect to claim 25, Oohashi provides a fibrin layer, wherein Liu provide motivation to coat this layer with an agent that would mimic the RPE basement membrane. Liu indicates that the RPE cells will orient themselves so that the basal layer sits atop the RPE basement membrane.
With respect to claim 26, although Oohashi notes that the thickness can easily be controlled by the ordinary artisan, Oohashi explicitly teaches layer thickness as low as 270 µm (0.27 mm). See paragraph [0050] and Table 2.
With respect to claims 27 and 28, Oohashi indicates that the amounts of fibrinogen and thrombin can be predictably controlled by the ordinary artisan. With that 
With respect to claims 30 and 31, Oohashi indicates that the fibrinogen solution can further contain the protease inhibitor – aprotinin. See paragraph [0044].
With respect to claim 32, although Oohashi does not explicitly describe the amount of aprotinin in the fibrinogen solution. However, based upon the manner in which Oohashi describes this embodiment would suggest that the ordinary artisan would be capable of determining the level of aprotinin in the solution, wherein the claimed range exceedingly large.
With respect to claim 38, as discussed above, the inclusion of a collagen coating, as discussed in Liu would inherently provide for the fibrin to be on the basal side of the RPE cells.
With respect to claims 39 and 40, Liu motivates the inclusion of the basement membrane protein – collagen. Based upon the combination of Oohashi and Liu, it would be obvious to apply the collagen coating prior to culturing.
Claim 29 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohashi, et al (PGPub 2016/0058908 [IDS Reference]) Liu (US Pat 6,045,791 [IDS Reference]) and Mazzocchi, et al (PGPub 2013/004638 [IDS Reference]) and evidenced by Singh, et al (Biomaterials, 22, 3337-3343, 2001). See the discussions of Oohachi, Liu, Mazzocchi, and Singh above. As discussed above, Mazzocchi motivates the inclusion of plasminogen. Mazzocchi indicates that these biomaterials can include absorbable materials, like fibrin. See paragraph [0036]. Mazzocchi indicates that these types of materials are desirable since they can be enzymatically degraded, in situ. See paragraph [0070]. Based upon this, Mazzocchi recommends the further inclusion of fibrinolytic compounds. See paragraph [0081]. Therefore, Mazzocchi provides strong motivation to include any known, and predictable, fibrinolytic compound, as they would all be obvious variants of each other. Specifically, Mazzocchi suggest the inclusion of plasminogen, which is a known fibrinolytic. See paragraph [0077]. Although Mazzocchi does not explicitly recite the amount of plasminogen that should be included in the composition, plasminogen is well-studied and quite predictable. As such, it would be reasonable to suggest that the ordinary artisan would be capable of finding an ideal amount of plasminogen and land within the [greater than] 5-order of magnitude range provided in claims 29 and 35. Additionally, Mazzocchi motivates the inclusion of antifibrinolytics, like aminocaproic acid. See paragraph [0077].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651